DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the sealed optical connector" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the sealed optical connector should be the sealed active connector or if it is a new structure.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 3, 4, 8-14, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8, 13, 16 and 20 of copending Application No. 16/670,229 in view of U.S. Patent 10,61,645 issued to Bellinger (“Bellinger”) and U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”).
This is a provisional nonstatutory double patenting rejection.

As for claim 1, Application No. 16/670,229 claims all the limitations of claim 1 (see claim 1 in the claim set dated 8/13/2021 of Application No. 16/670,229) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,229 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to 
Application No. 16/670,229 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Application No. 16/670,229 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
As for claim 3, Application No. 16/670,229 claims all the limitations of claim 3 (see claim 12 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 4, Application No. 16/670,229 claims all the limitations of claim 4 (see claim 13 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 8, Application No. 16/670,229 claims all the limitations of claim 8 (see claim 2 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 9, Application No. 16/670,229 claims all the limitations of claim 9 (see claim 3 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 10, Application No. 16/670,229 claims all the limitations of claim 10 (see claim 1 in the claim set dated 8/13/2021 of Application No. 16/670,229).

As for claim 12, Application No. 16/670,229 claims all the limitations of claim 12 (see claim 7 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 13, Application No. 16/670,229 claims all the limitations of claim 13 (see claim 8 in the claim set dated 8/13/2021 of Application No. 16/670,229).
As for claim 14, Application No. 16/670,229 claims all the limitations of claim 14 (see claim 16 in the claim set dated 8/13/2021 of Application No. 16/670,229) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,229 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal 
Application No. 16/670,229 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Application No. 16/670,229 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
As for claim 20, Application No. 16/670,229 claims all the limitations of claim 20 (see claim 20 in the claim set dated 8/13/2021 of Application No. 16/670,229),
except that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,229 to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
Application No. 16/670,229 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Application No. 16/670,229 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).

Claims 1, 8-10, 14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 17 and 21 of copending Application No. 16/670,257 in view of U.S. Patent 10,61,645 issued to Bellinger (“Bellinger”) and U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”).
This is a provisional nonstatutory double patenting rejection.

As for claim 1, Application No. 16/670,257 claims all the limitations of claim 1 (see claim 1 in the claim set dated 7/7/2021 of Application No. 16/670,257) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,257 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to 
Application No. 16/670,229 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Application No. 16/670,229 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).
As for claim 8, Application No. 16/670,257 claims all the limitations of claim 8 (see claim 2 in the claim set dated 7/7/2021 of Application No. 16/670,257).
As for claim 9, Application No. 16/670,257 claims all the limitations of claim 9 (see claim 3 in the claim set dated 7/7/2021 of Application No. 16/670,257).
As for claim 10, Application No. 16/670,257 claims all the limitations of claim 10 (see claim 1 in the claim set dated 7/7/2021 of Application No. 16/670,257).
As for claim 14, Application No. 16/670,257 claims all the limitations of claim 14 (see claim 17 in the claim set dated 7/7/2021 of Application No. 16/670,257) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from 
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Application No. 16/670,257 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).
Application No. 16/670,229 as modified by Bellinger does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Application No. 16/670,229 and Bellinger to format data into data packets as disclosed 
As for claim 20, Application No. 16/670,257 claims all the limitations of claim 20 (see claim 21 in the claim set dated 7/7/2021 of Application No. 16/670,257) except that the fuel height sensor is one of a plurality of fuel height sensors and that the sealed active connector comprises an internal electronic circuit configured to receive data from the plurality of fuel height sensors and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank.
However, Bellinger discloses a fuel height sensor (60) that is one of a plurality of fuel height sensors (see Fig. 1B) and a sealed active connector (40) that comprises an internal electronic circuit (48) configured to receive data from the plurality of fuel height sensors (60) and to transmit data to a core computer system (CCS) or a device configured to determine at least a quantity of fuel in the fuel tank (52; col. 8, lines 21-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Application No. 16/670,229 to have a plurality of fuel height sensors as disclosed by Bellinger in order to accurately measure fuel mass during various attitudes of aircraft such as pitching, banking, and/or inverted flight (Bellinger: col. 3, lines 19-24) and to include the internal electronic circuit as disclosed by Bellinger in order to communicate processed signals to other calculating devices (Bellinger: col. 5, lines 3-11) and to automatically determine the amount of fuel in the aircraft (Bellinger: col. 1, lines 9-21).

However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the internal electronic circuit of Application No. 16/670,229 and Bellinger to format data into data packets as disclosed by Sandell in order to allow communication between legacy equipment that uses point-to-point data bus and newer equipment that use an Ethernet bus (Sandell: paragraph [0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”) in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”), U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) and U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”).

As for claims 1, 14 and 20, Orbell discloses a vehicle and system, comprising:
a fuel tank (12);
 a system (see Fig. 4) for power and data communications within the fuel tank (12) and across a wall (22, 20C) of the fuel tank (12), the system comprising:
a plurality (paragraph [002]) of fuel height sensors (16) with in the fuel tank (12);
a sealed (paragraph [0024]) active connector (20, 30, 40) extending through the wall of the fuel tank (see Fig. 4), wherein the sealed active connector (20, 30, 40) comprises an internal electronic circuit (18) configured to receive data from the plurality of fuel height sensors (16) and to transmit data to a core computer system (paragraph [0031]) or a device configured to determine at least a quantity of fuel in the fuel tank;
an internal data communications connection (46) between each of the fuel height sensors (16) and the sealed active connector (20, 30, 40).
Orbell does not explicitly disclose an electric power connection between each of the fuel height sensors and the sealed active connector.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Orbell by including the electric power connection as disclosed by Bellinger in order to provide power to the sensors while excluding the leakage of fuel (Bellinger: col. 4, line 64 - col. 5, line 2).
Orbell as modified by Bellinger does not disclose that at least the electric power connection between each fuel height sensor and the sealed active connector comprises a resistive non-metallic wire because Orbell as modified by Bellinger does not disclose using resistive non-metallic wire in the fuel tank.
However, Robb discloses using resistive non-metallic wire (Robb: 230) in a fuel tank (Robb: col. 3, line 62 - col. 4, lines 6).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vehicle and system of Orbell and Bellinger by using resistive non-metallic wire for the electric power connection and the internal data communications connection inside the fuel tank as disclosed by Robb in order to prevent electrical arcing or sparking inside the fuel tank (Robb: col. 1, lines 6-12).
Orbell as modified by Bellinger and Robb does not disclose an internal electronic circuit configured to format the data into data packets for transmission.
However, Sandell discloses an electronic circuit (Fig. 2) configured to format data into data packets for transmission (Abstract).

Orbell as modified by Bellinger, Robb and Sandell discloses a sealed (Orbell: paragraph [0024]) active connector (Orbell: 20, 30, 40) extending through the wall of the fuel tank (Orbell: see Fig. 4), wherein the sealed active connector (Orbell: 20, 30, 40) comprises an internal electronic circuit (Orbell: 18) configured to receive data from the plurality of fuel height sensors (Orbell: 16) and to format the data into data packets for transmission (Sandell: Abstract) for transmission to a core computer system (CCS) (Orbell: paragraph [0031]) or a device configured to determine at least a quantity of fuel in the fuel tank.
As for claim 20, Orbell as modified by Bellinger, Robb and Sandell performs the claimed method when providing the system of claim 1.

As for claims 2 and 15, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal electronic circuit (Orbell: 18 and Sandell: Fig. 2) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Sandell: paragraph [0026]).



As for claims 4 and 17, Orbell as modified by Bellinger, Robb and Sandell discloses that the external data communications connection (Orbell: lines connected 48 to Control Module in Fig. 4) comprises one of a digital data bus, Aeronautical Radio, Incorporated (ARINC) bus (Sandell: paragraph [0007]), or a Controller Area Network (CAN) bus.

As for claim 5, Orbell as modified by Bellinger, Robb and Sandell discloses that the sealed active connector (Orbell: 20, 30, 40) comprises a connector shell (Orbell: 20) and an internal electronic circuit (Orbell: 18) comprises a microprocessor (Orbell: 18) removably disposed within the connector shell (Orbell: 20), wherein the internal electronic circuit (Orbell: 18 and Sandell: Fig. 2) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Sandell: paragraph [0026]).

As for claims 6 and 18, Orbell as modified by Bellinger, Robb and Sandell discloses that the sealed active connector (Orbell: 20, 30, 40) comprises an active adapter (Orbell: 40) connected to a passive sealed connector (Orbell: 20) that extends 
wherein the internal electronic circuit (Orbell: 18 and Sandell: Fig. 2) is further configured to format the data from the fuel height sensors to Aeronautical Radio, Incorporated (ARINC) data (Sandell: paragraph [0026]).

As for claims 7 and 19, Orbell as presently modified by Bellinger, Robb and Sandell discloses the system and vehicle of claims 1 and 14 (see the rejection of claims 1 and 14 above) and that the fuel tank is mounted in a wing of an aircraft (Orbell: see Fig. 1).
Orbell as presently modified by Bellinger, Robb and Sandell does not disclose that the plurality of fuel height sensors are distributed at predetermined different locations within the fuel tank to accurately measure a quantity of fuel within the fuel tank.
However, Bellinger further discloses that a plurality of fuel height sensors are distributed at predetermined different locations within a fuel tank to accurately measure a quantity of fuel within the fuel tank (Bellinger: col. 3, lines 19-24).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plurality of fuel sensors of Orbell, Bellinger, Robb and Sandell 


As for claim 8, Orbell as modified by Bellinger, Robb and Sandell discloses the resistive non-metallic wire (Robb: 230) comprises a carbon loaded (Robb: col. 47-49) thermoplastic (Robb: Nylon-6; col. 4, lines 59-61).

As for claim 11, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal data communications connection (Orbell: 46) comprises a resistive non-metallic wire (Robb: 230).

As for claim 12, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal data communications connection comprises an analog signal out connection (Orbell: 46; the wires are capable of carrying an analog signal).

As for claim 13, Orbell as modified by Bellinger, Robb and Sandell discloses that the internal data communications connection comprises a digital signal out connection (Orbell: 46; the wires are capable of carrying a digital signal; also Sandell: paragraph [0007]).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”) in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”), U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) and U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) as applied to claim 1, further in view of CN 104372281 by Xi et al. (“Xi”).

As for claim 9, Orbell as modified by Bellinger, Robb and Sandell discloses the system of claim 1 (see the rejection of claim 1 above).
Orbell as modified by Bellinger, Robb and Sandell does not disclose that the resistive non-metallic wire comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic.  Instead, Robb discloses that the resistive non-metallic wire comprises carbon loaded plastic (Robb: col. 4, lines 41-61).
However, Xi discloses a resistive non-metallic wire that comprises a carbon loaded polyether ether ketone (PEEK) thermoplastic (Xi: paragraphs [0006] and [0007]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the plastic of Orbell, Bellinger, Robb and Sandell to be PEEK thermoplastic as disclosed by Xi because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to 

As for claim 10, Orbell as modified by Bellinger, Robb, Sandell and Xi discloses that the resistive non-metallic wire comprises a resistance between about 100 ohms/meter and about 1 Mohms/meter (Robb: col. 3, lines 57-61).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0129902 by Orbell (“Orbell”) in view of U.S. Patent 10,641,645 issued to Bellinger et al. (“Bellinger”), U.S. Patent 9,299,471 issued to Robb et al. (“Robb”) and U.S. Patent Application Publication 2007/0127521 by Sandell et al. (“Sandell”) as applied to claim 1, further in view of U.S. Patent 10,564,022 issued to Olson (“Olson”).

As for claim 21, Orbell as modified by Bellinger, Robb and Sandell discloses the system of claim 1 (see the rejection of claim 1 above) and an external data communications connection outside the fuel tank (Orbell: plugs that connect to 48) between the sealed active connector (Orbell: 20, 30, 40) and the CCS (Orbell: paragraph [0031]) or device configured to determine at least a quantity of fuel in the fuel tank.
Orbell as modified by Bellinger, Robb and Sandell does not disclose that the external data communications connection comprises a data concentrator connected between the sealed active connector and the device.

Olson and the Orbell-Bellinger-Robb-Sandell combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the data concentrator of Olson with the external data communications connection and CSS by inserting the data concentrator between the external data communications connection and CSS as suggested by Olson and that in combination, the external data communications connection, data concentrator and CSS merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the external data communications connection of Orbell, Bellinger, Robb and Sandell to include the data concentrator as disclosed by Olson in order to achieve the predictable result of receiving signals from the external data communications connection and transferring the signals to the CSS.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853